Citation Nr: 0946881	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969. He also had service in the National Guard, including 
active duty for training (ACDUTRA) from May to November 1964.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
entitlement to the benefits sought. 

During the pendency of the appeal, a June 2007 RO rating 
decision granted a then pending claim for service connection 
for tinnitus. The Veteran has not appealed from the initial 
rating or effective date, and hence this claim has been 
resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not currently have a hearing loss 
disability.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated April 2006, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A.           § 5103(a) and 38 
C.F.R. § 3.159(b) pertaining to the claim on appeal, 
including    the criteria for service connection as well as a 
discussion of the joint obligation between VA and the Veteran 
to obtain pertinent evidence and information. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, the April 2006 correspondence provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
The VCAA notice letter preceded issuance of the August 2006 
rating decision on appeal, and therefore comported with the 
standard for timely notice. 
The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and personnel records.           The Veteran 
has undergone VA medical examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). In support of his claim, the Veteran 
has provided personal statements.         He has not 
requested the opportunity for a hearing. There is no 
indication of any further available evidence or information 
which has not yet already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, or for injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 
2009);              38 C.F.R. § 3.6 (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are             26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The report of a February 1964 examination for enlistment in 
the National Guard indicates normal results on a whispered 
voice hearing test. An October 1964 examination near 
completion of a period of ACDUTRA establishes that on an 
audiogram puretone thresholds in all measured frequencies 
were at 0 decibels. 

On an April 1968 medical examination for purpose of entrance 
into active duty service, an authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
15
0
-10
-10
LEFT
5
0
-10
-10

The report of a September 1969 separation examination does 
not reflect that an audiogram was completed. 

The Veteran underwent a VA Compensation and Pension 
examination by an audiologist in August 2006. The examiner 
indicated a review of the claims file.   The Veteran 
described a history of noise exposure in the military to 
artillery while in training. Further noise exposure was 
described as due to machinery while working in the radio 
teletype division. The Veteran had the occupational 
designation as a radio message router involving the set up 
and maintenance of radio and radio telephone communications, 
and often had the duty of operating a radio teletype van. 
Occupational and recreational post-service noise exposure was 
denied. On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
20
15
10
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear. 
The examiner summarized these results as clinically normal, 
with some mild to moderate high frequency loss. The VA 
examiner further commented that the Veteran's service and 
military occupational specialty reasonably supported evidence 
of acoustic trauma in service.                 The examiner 
opined that tinnitus was at least as likely as not caused by 
or a result of military noise exposure. Meanwhile, hearing 
capability was considered to be clinically normal. 

On VA examination for ear disease in June 2007, the examiner 
limited the scope to evaluation of tinnitus.  The Veteran 
again described noise exposure in service while working with 
artillery without hearing protection for the National Guard, 
and later while working with radio teletype equipment.

The Board finds that service connection for hearing loss is 
not warranted, as the objective requirement of a current 
disability is not established. The August 2006 VA 
audiological examination comprises the entire record of 
recent evaluation for hearing loss, and essentially rules out 
that the Veteran manifests this claimed disability. The 
results of audiometric testing do not meet the standard set 
forth at   38 C.F.R. § 3.385 for a hearing loss disability 
for VA purposes. Moreover, the VA examiner characterized the 
Veteran's hearing acuity as clinically normal.

The initial criterion to establish service connection is 
competent evidence of the current disability claimed. Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Given the 
absence of a confirmed diagnosis of a hearing loss 
disability, the Veteran's claim cannot be substantiated. 
Without medical evidence of a current hearing loss disability 
moreover, the Board need not further consider the etiology of 
the disability claimed, including whether related to noise 
exposure during active duty service or qualifying incident of 
reserve duty. 

The Board has further taken into consideration the Veteran's 
contentions as to the present status of hearing impairment. 
However, a diagnosis of a hearing loss disability is not 
within the purview of lay observation, and must instead be 
confirmed through available audiological testing procedures. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for hearing loss is not 
warranted.                             The preponderance of 
the evidence is against this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hearing loss is denied.




REMAND

As indicated, service connection may be granted for any 
current disability that is the result of a disease contracted 
or an injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  

Service connection is also available for a preexisting 
condition provided it was aggravated during service beyond 
its natural progression. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009). A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
The report of the Veteran's April 1968 examination for 
entrance into active duty service denotes a pre-existing 
condition of pes planus, considered symptomatic, with painful 
feet. 

A July 1968 clinical record indicates an assessment of flat 
feet. The following month, the Veteran reported his feet hurt 
when walking. Physical examination showed fallen arches. The 
Veteran was referred to a podiatry clinic, where he was 
fitted with corrective shoe inserts. A September 1969 
separation examination was absent mention of symptoms of flat 
feet. 

Based on the available evidence of record, a VA examination 
is necessary to determine whether the Veteran's pre-existing 
pes planus underwent permanent aggravation in service, taking 
into account the objective treatment history that mentions 
instances of relevant treatment therein. See 38 U.S.C.A. § 
5103A(d)  (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).
 
Accordingly, this claim is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA podiatric examination to determine 
whether pes planus is etiologically 
related to his service. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. 
The examiner should opine whether the 
Veteran's pes planus which pre-existed 
service at least as likely as not (50 
percent or greater probability) underwent 
permanent aggravation therein, beyond that 
increase in disability due to the natural 
disease process. The examiner should 
include in the examination report the 
rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

2.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for pes planus, based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


